                                                       Case 2:19-cv-01902-KJM-CKD Document 18 Filed 03/19/20 Page 1 of 2


                                                       RANDY J. RISNER
                                                   1   Interim City Attorney, SBN 172552
                                                   2   BY: KATELYN M. KNIGHT
                                                       Deputy City Attorney, SBN 264573
                                                   3   CITY OF VALLEJO, City Hall
                                                       555 Santa Clara Street, 3rd Floor
                                                   4   Vallejo, CA 94590
                                                       Tel:    (707) 648-4545
                                                   5   Fax: (707) 648-4687
                                                   6
                                                   7   A PROFESSIONAL CORPORATION
                                                       John R. Whitefleet, SBN 213301
                                                   8   350 University Ave., Suite 200
                                                       Sacramento, California 95825
                                                   9
                                                       TEL: 916.929.1481
                                                       FAX: 916.927.3706
                                                  10
                                                  11   Attorneys for Defendants CITY OF VALLEJO, ANDREW BIDOU, KEVIN BARRETO, and
                                                       HEATHER LAMB
                                                  12
                 350 University Ave., Suite 200




                                                  13                                    UNITED STATES DISTRICT COURT
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                  15
                                                  16   DELON THURSTON,                                  CASE NO. 2:19-cv-01902-KJM-CKD
                                                  17
                                                                         Plaintiff,                     NOTICE     OF    MOTION       TO
                                                  18                                                    DISMISS/STRIKE PLAINTIFFS’ FIRST
                                                       v.                                               AMENDED COMPLAINT
                                                  19
                                                       CITY OF VALLEJO, ANDREW BIDOU,                   DATE: July 24, 2020
                                                  20
                                                       KEVIN BARRETO, and HEATHER                       TIME: 10:00 a.m.
                                                  21   LAMB, and DOES 1 to 50,                          CTRM: 3, 15th Floor

                                                  22               Defendants.                          Complaint Filed: 07/20/18
                                                       ___________________________________/
                                                  23
                                                               TO PLAINTIFF AND HER ATTORNEYS OF RECORD:
                                                  24
                                                               NOTICE IS HEREBY GIVEN that on July 24, 2020 at 10:00 a.m. in Courtroom 3 of the
                                                  25
                                                       United States District Court, Eastern District of California located at 501 I Street, Sacramento,
                                                  26
                                                       California, Defendants CITY OF VALLEJO, ANDREW BIDOU, KEVIN BARRETO and
                                                  27
                                                       HEATHER LAMB hereby moves the Court for an order dismissing the First Amended Complaint
                                                  28
                                                       (“FAC”) of Plaintiff DELON THURSTON pursuant to Federal Rules of Civil Procedure (“Fed. R.
                                                       {02178559.DOCX}                            1
                                                                  NOTICE OF MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                       Case 2:19-cv-01902-KJM-CKD Document 18 Filed 03/19/20 Page 2 of 2


                                                   1   Civ. P.”) 12(b)(6), and move to strike Paragraph 30 pursuant to Fed. R. Civ. P. 12(f) on the
                                                   2   following grounds:
                                                   3           1.        Defendants submit Paragraph 30 and subparagraphs (a)-(d), (j), and (o) (officer-
                                                   4   involved shootings), (e) and (h)- (i) (baton strikes), (f) (defense verdict for the officers), (g) and (t)
                                                   5   (taser use), (k) and (r) (alleged unlawful stop for videotaping), (l)-(n) and (p)-(q) (alleged unlawful
                                                   6   arrest and force during investigatory stop) and (u) (statements by City Manager) of the FAC
                                                   7   should be stricken;
                                                   8           2.        Defendant CITY OF VALLEJO submits the Monell claim against it fails to state
                                                   9   sufficient facts of an unconstitutional policy and/or causation;
                                                  10           3.        Defendant BIDOU submits the claims against him fail to state sufficient facts as a
                                                  11   matter of law.
                                                  12           This motion to dismiss is based on this notice of motion, the supporting motion and
                 350 University Ave., Suite 200




                                                  13   memorandum of points and authorities, the entire court file and any other pleadings, evidence or
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   legal arguments that may be presented at the time of the hearing to the extent one is held.
                                                  15
                                                  16                                                           Respectfully submitted,
                                                  17   Dated: March 19, 2020                                   PORTER SCOTT
                                                                                                               A PROFESSIONAL CORPORATION
                                                  18
                                                  19
                                                                                                               By /s/ John R. Whitefleet
                                                  20                                                                   John R. Whitefleet
                                                                                                                       Attorneys for Defendants CITY OF
                                                  21
                                                                                                                       VALLEJO, ANDREW BIDOU,
                                                  22                                                                   KEVIN BARRETO, and HEATHER
                                                                                                                       LAMB
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02178559.DOCX}                              2
                                                                    NOTICE OF MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
